                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION

MAHOGANY HINTON,
Individually and on behalf of
All others similarly situated,

              Plaintiff,

       v.
                                                       CASE NO. 19-cv-00585-PP

ART’S PERFROMING CENTER, LLC,

and

LYLE MESSINGER,

              Defendants.


  JOINT FED. R. CIV. P. 26(f) AND CIV. L. R. 16 AND 26 DISCOVERY PLAN


       The Parties, by their undersigned counsel and pursuant to FED. R. CIV. P.

26(f) and Civil L. R. 16 and 26, hereby submit the following Joint Fed. R. Civ. P.

26(f) and Civil L. R. 16 and 26 Discovery Plan. Counsel for Plaintiff and Defendants

participated in a telephone conference on June 17, 2019 and discussed the matters

set forth in FED R. CIV. P. 26(f).

       1.     Subject Matter Jurisdiction and Venue: The Parties agree that this

Court has subject matter jurisdiction and that the proper venue for adjudication of

this matter is in the Eastern District of Wisconsin.

       2.     Nature of the Case: Plaintiff Hinton has brought a purported collective

and class action under the Fair Labor Standards Act (“FLSA”) and Wisconsin wage



            Case 2:19-cv-00585-PP Filed 06/18/19 Page 1 of 9 Document 9
and hour laws, on behalf of herself and other allegedly, similarly-situated

individuals, in order to recover unpaid minimum, overtime, and agreed-upon wages.

Defendants denies liability and denies that the claims are appropriate for collective

or class treatment.

      3.      Contemplated Motions: Plaintiff will file motions for conditional

certification of the FLSA collective class and certification of the Rule 23 class, which

Defendants anticipate opposing. The Parties also anticipate filing cross motions for

summary judgment as to the merits of Plaintiff’s claims and Defendants’

affirmative defenses.

      4.      Preserving Discoverable Information: The Parties will preserve

discoverable information including all records containing the information as set

forth in subsection b. of Paragraph 5 below.

      5.      Discovery Plan: The Parties have conferred in good faith and agreed to

the following discovery plan:

           a. Rule 26(a)(1) Disclosures: The Parties will exchange FED R. CIV. P.

              26(a)(1) disclosures on or before July 12, 2019. Counsel will

              supplement their initial disclosures pursuant to FED. R. CIV. P. 26.

           b. Possible Subjects of Discovery: Subject on which discovery may be

              needed, subject to objection, include but are not limited to the

              following:




           Case 2:19-cv-00585-PP Filed 06/18/19 Page 2 of 9 Document 9
      i. Records reflecting hours of work performed by Plaintiff and all

         other putative class members employed by Defendants since

         April 23, 2016;

     ii. Records reflecting the amount of hours for which plaintiff and

         all putative class members received compensation from

         Defendants since April 23, 2016;

    iii. Records reflecting Plaintiff’s compensation and the

         compensation of all other putative class members employed by

         Defendants since April 23, 2016;

     iv. Records reflecting Defendants’ policies, procedures, and

         practices applicable to Plaintiff and the putative class members

         at any time since April 23, 2016;

     v. Parties’ records of all interactions with the Wisconsin

         Department of Workforce Development – Labor Standards

         Bureau and U.S. Department of Labor pertaining to compliance

         with the laws which each agency administers;

     vi. Records reflecting Defendants’ actions taken to comply with the

         requirements of the FLSA and Wisconsin wage and hour laws;

    vii. Records reflecting the number of weeks that Plaintiff and all

         other putative class members employed by Defendants worked

         for Defendants since April 23, 2016;




Case 2:19-cv-00585-PP Filed 06/18/19 Page 3 of 9 Document 9
    viii. Records reflecting Defendants’ method of calculating Plaintiff’s

         pay and the method of calculating pay for all other putative

         class members employed by Defendants since April 23, 2016;

     ix. Records reflecting Defendants’ overtime pay practices and

         compensation practices applicable to Plaintiff and the putative

         class members since April 23, 2016;

      x. Records reflecting Defendants’ practice in scheduling hours of

         work for Plaintiff and the putative class members since April 23,

         2016;

     xi. Records reflecting Plaintiff’s job duties and responsibilities and

         the job duties and responsibilities of all other putative class

         members employed by Defendants since April 23, 2016;

    xii. Records reflecting complaints made to Defendants by Plaintiff

         and/or any other putative class members about Defendants’ pay

         practices and/or time recording practices; and

    xiii. Any additional subjects that may arise during the course of this

         litigation.

c. Approximate Time for Close of Discovery: The Parties anticipate that

   discovery will be completed by October 30, 2020.

d. Conducting Discovery: The Parties do not believe discovery needs to be

   conducted in phases or limited.




Case 2:19-cv-00585-PP Filed 06/18/19 Page 4 of 9 Document 9
e. Discovery Disputes: At this time, the Parties have not identified any

   disputes regarding representative discovery. The Parties agree that

   they will meet and confer on this issue, pursuant to the requirements

   of Civil L. R. 37, prior to bringing the matter before the Court.

f. Electronically Stored Information: The Parties have conferred

   regarding the reasonable accessibility of and burden of discovery of

   electronically stored information and agree that ESI will be requested,

   subject to objection, pursuant to the Federal Rules of Civil Procedure

   and the Federal Rules of Evidence. The Parties further agree that

   whenever practicable, ESI shall be produced in an electronic format,

   agreed to by the parties prior to production, and that to the extent

   possible all timekeeping and payroll data shall be produced via

   Microsoft Excel spreadsheets. The Parties will take all necessary steps

   to preserve ESI from alteration or destruction. The Parties do not

   anticipate any further issues regarding the discovery of ESI at this

   point in time. If any disputes arise with regard to ESI, the Parties will

   follow the requirements of Civil L. R. 37 prior to bringing any matter

   before the Court.

g. Claims of Privilege/Protection of Trial-Preparation Materials: The

   Parties agree to comply with Rule 26(b)(5) of the Federal Rules of Civil

   Procedure with respect to claiming privilege or protecting trial-

   preparation materials. The Parties do not anticipate the need for a




Case 2:19-cv-00585-PP Filed 06/18/19 Page 5 of 9 Document 9
   separate Federal Rule of Evidence 502(d) order providing for certain

   protections where attorney/client privileged information is

   inadvertently produced in discovery at this time. The Parties agree

   that the Party asserting a claim of privilege or protection of trial-

   preparation materials must submit a privilege log to the opposing

   Party contemporaneously with discovery responses and production.

h. Agreement as to Conduct by Counsel in Depositions: The Parties agree

   to be bound by the Judge David Jones’ guidance on Deposition

   Practice, as revised on September 15, 2016.

i. Claims of Privilege/Protection of Trial Preparation Materials: The

   Parties agree to comply with Rule 26(b)(5) of the Federal Rules of Civil

   Procedure with respect to claiming privilege or protecting trial

   preparation materials.

j. Rule 26(c) or Rule 16(b) Orders: The Parties do not anticipate that the

   Court will need to enter any orders pursuant to FED. R. CIV. P. 26(c) or

   FED. R. CIV. P. 16(b) at this point in time.

k. Confidentiality: The Parties agree that there may be information

   produced in response to discovery requests that is of such a personal

   and/or confidential nature that a Party requested to produce that

   information would only do so with appropriate assurances regarding

   its continued confidentiality. In that event, the Parties have discussed

   the possibility of requesting a Confidentiality Order in the form




Case 2:19-cv-00585-PP Filed 06/18/19 Page 6 of 9 Document 9
         prescribed by and attached as an Appendix to the Local Rules. The

         Parties agree to confer regarding such issues as soon as possible in

         order to avoid delays in discovery responses and agree that failing to

         timely obtain such an order is not reason to avoid timely production of

         documents.

      l. Location of Depositions: The Parties agree that they will notice

         depositions to take place at offices of Counsel in Milwaukee. However,

         should such a deposition require substantial travel, or should

         depositions at Counsels’ offices in Milwaukee be otherwise

         inconvenient, the Parties agree to confer in good faith to determine the

         location and method of depositions, including remote video deposition.

6. Possibility of Prompt Settlement/Mediation: The Parties will discuss the

   possibility of early settlement and potential mediation.

7. Disclosure of Testimony under FED. R. EVID. 702-705: At this point in time,

   the Parties do not anticipate the need to present expert testimony pursuant

   to FED. R. EVID. 702-705. As such, the Parties are unaware of the need to

   limit such testimony at this time. Should a party determine that such a need

   exists, the Parties will meet and confer in good faith on these issues.

8. Proposed Scheduling Order: Plaintiff proposes the following scheduling order:

      a. Amendments to the Pleadings: By or on October 18, 2019; thereafter by

         leave of Court.




      Case 2:19-cv-00585-PP Filed 06/18/19 Page 7 of 9 Document 9
            b. Plaintiff’s Motion for Conditional Certification: By or on October 18,

               2019. This deadline is for Plaintiff to move for conditional certification

               pursuant to 29 U.S.C. § 216(b). The briefing schedule will comply with

               Civil L.R. 7.

            c. Briefs and Motions to Certify/Decertify Classes: By or on May 29, 2020.

               This is the deadline for Plaintiff to seek certification of a Rule 23 class

               or for Defendants to seek decertification of a conditional FLSA class.

               The briefing schedule will comply with Civil L.R. 7.

            d. Disclosure of All Expert Witnesses: If needed, by or on:

                      Plaintiff: June 26, 2020; and

                      Defendants: August 28, 2020.

            e. Discovery Cut-Off: October 30, 2020.

            f. Dispositive Motions: By or on December 4, 2020.

      9.       Length of Trial: The Parties estimate that, depending on the outcome

of Plaintiff’s motion for conditional and class certification as well as Defendants’

motion for decertification, the trial will take approximately one week.

      10.      Electronic Service: The Parties confirm that the documents filed

through the Court’s ECF system are served by ECF notification. The Parties also

consent that service by electronic means shall be allowed as set forth in

FED.R.CIV.P. 5(b)(2)(E) and that such service shall be complete upon transmission,

provided that the sender does not receive any indication that such electronic

transmission was unsuccessful.




            Case 2:19-cv-00585-PP Filed 06/18/19 Page 8 of 9 Document 9
            Dated this 18th day of June, 2019.


Respectfully submitted,                 Respectfully Submitted,

s/ Nathaniel Cade, Jr.                  s/Larry A. Johnson
Nathaniel Cade, Jr.,SBN 1028115         Larry A. Johnson, SBN 1056619
nate@cade-law.com                       ljohnson@hq-law.com
                                        Summer H. Murshid, SBN 1075404
                                        smurshid@hq-law.com
                                        Timothy P. Maynard, SBN 1080953
                                        tmaynard@hq-law.com

Cade Law Group, LLC                     Hawks Quindel, S.C.
P.O. Box 170887                         222 E Erie Street, Suite 210
Milwaukee, WI 53217                     Milwaukee, WI 53202
(414) 255-3802 (phone)                  (414) 271-8650 (office)
(414) 255-3804 (fax)                    (414) 271-8442 (facsimile)


Attorneys for Defendants                Attorneys for Plaintiff




         Case 2:19-cv-00585-PP Filed 06/18/19 Page 9 of 9 Document 9
